UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 14, 2010 YesDTC Holdings, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-155178 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Beale Street Suite 613 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (925) 922-2560 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.06. Change in Shell Company Status. Based on the current operations of YesDTC Holdings, Inc. (the “Company”), the Company believes that it is no longer a shell company as that term is defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The current operations of the Company are described in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, which was filed by the Company on April 14, 2010.All of the information contained therein that would be required to be disclosed in this Form 8-K is hereby incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. YESDTC HOLDINGS, INC. Date: April 16, 2010 By: /s/Joseph A. Noel Name:Joseph A. Noel Title: Chief Executive Officer
